DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
A.	Prior-art rejections based at least in part by Hsu

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2017/0229322 A1, hereinafter “Hsu”).
Regarding independent claim 1, Figure 2A of Hsu discloses a semiconductor package comprising: 
a redistribution layer 111 (“redistribution layers”- ¶0027); 

a molding layer 116 (“molding compound”- ¶0035) covering a sidewall of the semiconductor chip 112 and a top surface and a sidewall (i.e., the outer sidewall of layer 108) of the redistribution layer 111, which indirectly covers the sidewalls of layer 108 in a diagonal direction, 
wherein the sidewall of the redistribution layer 111 is inclined with respect to a bottom surface (i.e., bottom surface of 108) of the redistribution layer 111, and 
wherein a sidewall (i.e., outer sidewall of 116) of the molding layer 116 is spaced apart from the sidewall of the redistribution layer 111.
Regarding claim 3, Figure 2A of Hsu discloses wherein an angle between the sidewall of the redistribution layer 111 and the bottom surface of the redistribution layer 111 is an acute angle.
Regarding claim 7, Figure 2A of Hsu discloses wherein the redistribution layer 111 comprises a plurality of sidewalls (i.e., the sidewalls of 110A and 110B; see Fig. 1E for notations), and wherein the molding layer 116 surrounds the plurality of sidewalls of the redistribution layer 111.
Regarding claim 8, Figure 2A of Hsu discloses wherein the molding layer 116 comprises a plurality of sidewalls (i.e., the outer sidewalls of 116), and wherein the sidewalls of the redistribution layer 111 are spaced apart from the sidewalls of the molding layer 116.
Regarding independent claim 12, Figure 2A of Hsu discloses a semiconductor package comprising: 
a redistribution layer 111 (“redistribution layers”- ¶0027); 

a molding layer 116 (“molding compound”- ¶0035) covering a top surface and surrounding sidewalls of the semiconductor chip 112, 
wherein an edge portion of the molding layer 116 covers sidewalls (i.e., the outer sidewall of layer 108) of the redistribution layer 111, which indirectly covers the sidewalls of layer 108, and 
wherein each of the sidewalls of the redistribution layer 111 forms an acute inclination angle with a bottom surface (i.e., bottom surface of 108) of the redistribution layer 111.
Regarding claim 17, Figure 2A of Hsu discloses wherein the redistribution layer 111 is surrounded by the edge portion of the molding layer 116, since components 110A and 110B (see Fig. 1E for notations), which are part of 111, are surrounded by 116.
Regarding claim 18, Figure 2A of Hsu discloses wherein the sidewalls (i.e., the outer sidewall of layer 108; see Figs. 1K-1L which shows that layer 108 has 4 outer sidewalls) of the redistribution layer 111 comprise: 
a first sidewall (i.e., one of the outer sidewalls of 108); 
a second sidewall (i.e., the opposite/opposing outer sidewall to the one of the sidewall walls of 108) opposite the first sidewall; 
a third sidewall (i.e., the outer sidewall directly adjacent to the one of the sidewall of 108) substantially perpendicular to the first sidewall; and 

Regarding claim 19, Figure 2A of Hsu discloses wherein a distance between a first sidewall and a second opposite sidewall of the redistribution layer 111 decreases in an upward vertical direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Hsu.
Regarding claim 4, Hsu does not expressly disclose wherein the angle between the sidewall of the redistribution layer and the bottom surface of the redistribution layer is equal to or greater than 45 degrees and less than 90 degrees.
However, it would have been obvious to form the angle between the sidewall of the redistribution layer and the bottom surface of the redistribution layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 14, Hsu does not expressly disclose wherein the inclination angle is equal to or greater than 45 degrees and less than 90 degrees.
However, it would have been obvious to form the inclination angle within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
B.	Prior-art rejections based at least in part by Hsu (different embodiment)

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (different embodiment).
Regarding independent claim 1, Figure 1M of Hsu discloses a semiconductor package comprising: 
a redistribution layer 108/110A/110B (collectively 108 “dielectric layer”, 110A “contact pads” and 110B “conductive vias”- ¶¶0025-0026; see Fig. 1E for 110A and 110B notation); 
a semiconductor chip 112 (“dies”- ¶0034) on the redistribution layer 108/110A/110B; and 
a molding layer 116 (“molding compound”- ¶0035) covering a sidewall of the semiconductor chip 112 and a top surface and a sidewall (i.e., the outer sidewall of layer 108) of the redistribution layer 108/110A/110B, which indirectly covers the sidewalls of layer 108 in a diagonal direction, 
wherein the sidewall of the redistribution layer 108/110A/110B is inclined with respect to a bottom surface (i.e., bottom surface of 108) of the redistribution layer 108/110A/110B, and 
wherein a sidewall (i.e., outer sidewall of 116) of the molding layer 116 is spaced apart from the sidewall of the redistribution layer 108/110A/110B.
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Takizawa et al. (US 2019/0267330 A1, hereinafter “Takizawa”). 
Regarding claim 6, Figure 1M of Hsu discloses wherein a metal layer 110C/154 (collectively 110C “contacts” and 154 “solder regions”, which are formed of a metal- ¶¶0026, 0043) contacting the sidewall of the redistribution layer 108/110A/110B and the sidewall of the molding layer 116.
Hsu does not expressly disclose wherein a surface roughness of the sidewall of the redistribution layer is less than a surface roughness of the sidewall of the molding layer.
Figure 2 of Takizawa discloses a semiconductor package comprising a redistribution layer 4 (“wiring structure”- ¶0037), a molding layer 8 (“resin layer”- ¶0037) and a metal layer 10 (“metal layer”- ¶00041) contacting a sidewall of the redistribution layer 4 and a sidewall of the molding layer 8, wherein a surface roughness R2 (“surface roughness”- ¶0037) of the sidewall of the redistribution layer 4 is less than a surface roughness R1 (“surface roughness”- ¶0037) of the sidewall of the molding layer 8 (¶0037).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu such that herein a surface roughness of the sidewall of the redistribution layer is less than a surface roughness of the sidewall of the molding layer as taught by Takizawa for the purpose of utilizing a suitable and well-known configuration of the surface roughness of the sidewall of the redistribution layer relative to the surface roughness of the sidewall of the molding layer which improves the adherence of the molding layer to the metal layer 
C.	Prior-art rejections based at least in part by Hashimoto

Claim Rejections - 35 USC § 102
Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2006/0049527 A1).
Regarding independent claim 1, Figure 1 of Hashimoto discloses a semiconductor package comprising: 
a redistribution layer 10/25 (collectively 10 “pedestal” and 25 “second wiring”- ¶¶0064, 0066); 
a semiconductor chip 30 (“IC chip”- ¶0071) on the redistribution layer 10/25; and 
a molding layer 35 (“resin”- ¶0076) covering a sidewall of the semiconductor chip 30 and a top surface and a sidewall (i.e., the outer sidewall of layer 10) of the redistribution layer 10/25, 
wherein the sidewall of the redistribution layer 10/25 is inclined with respect to a bottom surface (i.e., bottom surface of 10) of the redistribution layer 10/25, and 
wherein a sidewall (i.e., outer sidewall of 35) of the molding layer 35 is spaced apart from the sidewall of the redistribution layer 10/25.
Regarding claim 3, Figure 1 of Hashimoto discloses wherein an angle between the sidewall of the redistribution layer 10/25 and the bottom surface of the redistribution layer 10/25 is an acute angle (¶0067).
claim 4, Figure 1 of Hashimoto discloses wherein the angle between the sidewall of the redistribution layer 10/25 and the bottom surface of the redistribution layer 10/25 is equal to or greater than 45 degrees and less than 90 degrees (¶0068).
Regarding claim 5, Figure 1 of Hashimoto discloses wherein a bottom surface of an edge portion of the molding layer 35 is coplanar with the bottom surface of the redistribution layer 10.
Regarding independent claim 12, Figures 1-2 of Hashimoto disclose a semiconductor package comprising: 
a redistribution layer 10/25 (collectively 10 “pedestal” and 25 “second wiring”- ¶¶0064, 0066); 
a semiconductor chip 30 (“IC chip”- ¶0071) on the redistribution layer 10/25; and 
a molding layer 35 (“resin”- ¶0076) covering a top surface and surrounding sidewalls of the semiconductor chip 30, 
wherein an edge portion of the molding layer 35 covers sidewalls (i.e., the outer sidewalls of layer 10) of the redistribution layer 10/25, and 
wherein each of the sidewalls of the redistribution layer 10/25 forms an acute inclination angle with a bottom surface (i.e., bottom surface of 10) of the redistribution layer 10/25 (¶0067).
Regarding claim 13, Figures 1-2 of Hashimoto disclose wherein a bottom surface of the edge portion of the molding layer 35 is coplanar with the bottom surface of the redistribution layer 10.
Regarding claim 14, Figures 1-2 of Hashimoto disclose wherein the inclination angle is equal to or greater than 45 degrees and less than 90 degrees (¶0068).
Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Glebov et al. (US 2005/0196094 A1, hereinafter “Glebov”).
Regarding independent claim 20, Figures 1-2 of Hashimoto disclose a semiconductor package comprising: 
a redistribution layer 10/25 (collectively 10 “pedestal” and 25 “second wiring”- ¶¶0064, 0066); 
a semiconductor chip 30 (“IC chip”- ¶0071) on the redistribution layer 10/25; 
solder (i.e., “solder”- ¶0091) between the semiconductor chip 30 and the redistribution layer 10/25; 
a molding layer 35 (“resin”- ¶0076) covering sidewalls of the semiconductor chip 30 and a top surface of the redistribution layer 10/25 and surrounding sidewalls (i.e., the outer sidewall of 10 which is collectively made up from a plurality of sidewalls) of the redistribution layer 10/25; and 
external terminals 20 (“first wiring”- ¶0066) on a bottom surface (collectively the bottom surfaces of 10 and 25) of the redistribution layer 10/25, 
wherein the sidewalls of the redistribution layer 10/25 comprise first to fourth sidewalls, since the plurality of sidewalls which collectively make up the outer sidewall of 10 can include 4 or more sidewalls,
wherein the first to fourth sidewalls are spaced apart from sidewalls of the molding layer 35, 
wherein an angle between the bottom surface of the redistribution layer 10/25 and each of the first to fourth sidewalls is an acute angle (¶0067), 

wherein a bottom surface of an edge portion of the molding layer 35 is coplanar with the bottom surface of the redistribution layer 10/25.
Hashimoto does not expressly disclose wherein the solder includes solder bumps.
Figure 2 of Glebov discloses wherein solder bumps 209 (“solder balls”- ¶0031) are used to connect a semiconductor chip 103 (“chips”- ¶0029) to an underlying component 101 (“board”- ¶0031).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto such that wherein the solder includes solder bumps as taught by Glebov for the purpose of utilizing a suitable type of electrical connection structure which is well known in the art (Glebov ¶0031).
D.	Prior-art rejections based at least in part by Yiu

Claim Rejections - 35 USC § 102
Claims 1-3, 7-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yiu et al. (US 2017/0018590 A1, hereinafter “Yiu”).
Regarding independent claim 1, Figure 5D of Yiu discloses a semiconductor package comprising: 
a redistribution layer 100/220/230 (collectively 100 “substrate”, 220 “insulating layer” and 230 “redistribution layer”- ¶¶0077, 0079, 0081); 

a molding layer 310/360 (collectively 310 “insulating layer” and 360 “protection layer”, which can be formed from resin materials- ¶¶0047, 0063) covering a sidewall of the semiconductor chip 250 and a top surface and a sidewall (i.e., the outer sidewall of 100) of the redistribution layer 100/220/230, 
wherein the sidewall of the redistribution layer 100/220/230 is inclined with respect to a bottom surface (i.e., the bottom surface of 100) of the redistribution layer 100/220/230, and 
wherein a sidewall (i.e., outer sidewall of 360) of the molding layer 310/360 is spaced apart from the sidewall of the redistribution layer 100/220/230.
Regarding claim 2, Figure 5D of Yiu discloses wherein a distance between the sidewall of the molding layer 310/360 and the sidewall of the redistribution layer 100/220/230 increases in an upward vertical direction.
Regarding claim 3, Figure 5D of Yiu discloses wherein an angle between the sidewall of the redistribution layer 100/220/230 and the bottom surface of the redistribution layer 100/220/230 is an acute angle.
Regarding claim 7, Figure 5D of Yiu discloses wherein the redistribution layer 100/220/230 comprises a plurality of sidewalls (i.e., the outer sidewalls of 100), and wherein the molding layer 310/360 surrounds the plurality of sidewalls of the redistribution layer 100/220/230.
Regarding claim 8, Figure 5D of Yiu discloses wherein the molding layer 310/360 comprises a plurality of sidewalls (i.e., the outer sidewalls of 360), and wherein 
Regarding claim 9, Figure 5D of Yiu discloses wherein each of the sidewalls of the molding layer 310/360 faces a corresponding one of the sidewalls of the redistribution layer 100/220/230, and wherein a distance between each of the sidewalls of the molding layer 310/360 and the corresponding one of the sidewalls of the redistribution layer 100/220/230 increases in an upward vertical direction.
Regarding claim 10, Figure 5D of Yiu discloses wherein the redistribution layer 100/220/230 comprises: 
a first interconnection layer 120 (which includes parts of interconnection structure 160- ¶0027); 
a second interconnection layer 110/220 (collectively 110 and 220, which includes parts of interconnection structure 160- ¶0027) on the first interconnection layer 120; and 
a chip connection part 240 (“first conductive structures”- ¶0037) between the second interconnection layer 110/220 and the semiconductor chip 250 in a diagonal direction, 
wherein the bottom surface of the redistribution layer 100/220/230 includes a bottom surface of the first interconnection layer 120, and 
wherein sidewalls of the first interconnection layer 120 are coplanar with sidewalls of the second interconnection layer 110/220.
Regarding claim 11, Figure 5D of Yiu discloses wherein the chip connection part 240 comprises a plurality of chip connection parts 240, and wherein the molding layer 
Regarding independent claim 12, Figure 5D of Yiu discloses a semiconductor package comprising: 
a redistribution layer 100/220/230 (collectively 100 “substrate”, 220 “insulating layer” and 230 “redistribution layer”- ¶¶0077, 0079, 0081); 
a semiconductor chip 250 (“chip”- ¶0083) on the redistribution layer 100/220/230; and 
a molding layer 310/360 (collectively 310 “insulating layer” and 360 “protection layer”, which can be formed from resin materials- ¶¶0047, 0063) covering a top surface and surrounding sidewalls of the semiconductor chip 250, 
wherein an edge portion of the molding layer 310/360 covers sidewalls (i.e., sidewalls of 100) of the redistribution layer 100/220/230, and 
wherein each of the sidewalls of the redistribution layer 100/220/230 forms an acute inclination angle with a bottom surface (i.e., bottom surface of 100) of the redistribution layer 100/220/230.
Regarding claim 15, Figure 5D of Yiu discloses wherein the redistribution layer 100/220/230 comprises: 
a first interconnection layer 120 (which includes parts of interconnection structure 160- ¶0027); 
a second interconnection layer 110/220 (collectively 110 and 220, which includes parts of interconnection structure 160- ¶0027) on the first interconnection layer 120; and 
in a diagonal direction, 
wherein the bottom surface of the redistribution layer 100/220/230 includes a bottom surface 100/220/230 of the first interconnection layer 120, and 
wherein a width of the bottom surface of the redistribution layer 100/220/230 is greater than a width of a top surface of the redistribution layer 100/220/230.
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Wu et al. (US 2020/0176378 1, hereinafter “Wu”).
Regarding claim 16, Figure 5D of Yiu discloses wherein the first interconnection layer 120 includes a first insulating layer 120, wherein the second interconnection layer 110/220 includes a second insulating layer 220, and wherein each of the first and second insulating layers includes an insulating material such as silicon nitride (¶¶0023, 0033). 
Yiu does not expressly disclose wherein each of the first and second insulating layers includes a photosensitive polymer.
Figure 11 of Wu discloses a semiconductor package comprising an insulating layer 208A (“insulating layer”- ¶0016; see Fig. 2 for notation) which includes an insulating material such as silicon nitride or a photosensitive polymer (¶0016).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu such that wherein each of the first and second insulating layers includes a photosensitive polymer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ryu et al. (US 2017/0170154 A1), which discloses a semiconductor package comprising a redistribution layer with an inclined sidewall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY C CHANG/Primary Examiner, Art Unit 2895